     Case 3:17-cv-00160-HSO-JCG Document 226 Filed 01/31/19 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

WARNOCK ENGINEERING, LLC
AND RUDOLPH M. WARNOCK, JR.                                                 PLAINTIFFS

V.                                      CIVIL ACTION NO. 3:17-cv-00160-HSO-JCG

CANTON MUNICIPAL UTILITIES                                                  DEFENDANT


           PLAINTIFFS’ REBUTTAL TO DEFENDANT’S RESPONSE
            TO PLAINTIFFS’ MOTION FOR RECONSIDERATION,
             OR IN THE ALTERNATIVE, FOR LEAVE TO AMEND


      The Fact Based Allegations Give CMU Fair Notice of Warnock’s Claims

       Canton Municipal Utilities (“CMU”) argues that “Plaintiffs’ failure to plead the

substantive claims at issue . . . . render notice-pleading utterly meaningless.” Defendants’

Response (ECF # 225), pp. 2, 5. But the purpose of notice pleading is to “give the Defendant

fair notice of what the Plaintiff’s claim is and the grounds upon which it rests.”

Swierkiewsicz v. Sorema, 534 U. S. 506, 510, 513 (2002). The Supreme Court relied on

Swierkiewsicz in finding a complaint sufficient in Skinner v. Switzer, 562 U. S. 521 (2011).

And see per curiam opinion in Johnson v. City of Shelby, Mississippi, 135 S. Ct. 346, 347

(2014):

       Federal pleading rules . . . do not countenance dismissal of a complaint for
       imperfect statement of the legal theory supporting the claim asserted.

Respectfully submitted, Warnock’s Third Amended Complaint gives fair notice of Plaintiffs’

claim. Complaint (ECF # 118), ¶¶ 16 and 17 clearly state that Plaintiff’s claim is for
     Case 3:17-cv-00160-HSO-JCG Document 226 Filed 01/31/19 Page 2 of 8




payment of engineering services performed pursuant to three identified contracts, attached

to the Complaint as Exhibits A, B and C. See also Complaint ¶¶ 170, 172, 173 and175.

       The “fact based allegations”1 should determine whether a defendant has “fair notice.”

Respectfully, those necessary facts were plead. In Langham v. Behnen, 39 So. 3d 970, 975

(2010), the Mississippi Supreme Court stated:

       “Quantum-meruit recovery is a contract remedy which may be premised either
       on express or ‘implied’ contract, and a prerequisite to establishing grounds for
       quantum meruit recovery is claimant’s reasonable expectation of
       compensation.” Tupelo Development Agency v. Gray Corp., Inc., 972 So. 2d
       495, 514 (¶ 56) (Miss. 2007). “The essential elements of recovery under a
       quantum meruit claim are: ‘(1) valuable services were rendered or materials
       furnished; (2) for the person sought to be charged; (3) which services and
       materials were accepted by the person sought to be charged, used and enjoyed
       by him; and (4) under such circumstances as reasonably notified the person
       sought to be charged that plaintiff, in performing such services, was expected
       to be paid by the person sought to be charged.’” Id. At 514-15. (emphasis
       added).

       Here Warnock clearly plead:

       (1)     it rendered valuable services to CMU:

       (2)     CMU was the person to be charged therefor;

       (3)     CMU accepted the services; and

       (4)     CMU was reasonably notified that Warnock expected to be paid.

       Indeed, the three contracts attached to be the Third Amended Complaint as exhibits

describe the services to be performed in detail, that CMU was to pay for the services, that


       1
               Ashcroft v. Iqbal, 556 U. S. 663 (2009) and Bell Atl. Corp. v. Twombly, require
that a pleading set forth “fact based allegations,” not mere conclusory legal standards.

                                                2
     Case 3:17-cv-00160-HSO-JCG Document 226 Filed 01/31/19 Page 3 of 8



CMU accepted the services and reasonably expected to pay for same. It agreed in each of

the three contracts to do so.

                  Quantum Meruit Is An Implied Contract in Equity;
                   It Describes the Remedy Not the Cause of Action

       CMU argues that Warnock confuses “claim”/”claim for relief” with the “relief” itself.

Response (ECF # 225), p. 7. But, as the United States Supreme Court and the Fifth Circuit

state, it is the “fact based allegations” that matter: See Mackintosh v. Marks’ Estate, 225 F.

2d 211 (5th Cir. 1955):

       Plaintiffs are entitled to any relief which the facts justify even though that
       relief has not been asked and that theory has not been advanced in the
       pleadings.

       Young & Vann Supply Co. v. Gulf, F. & A. Ry. Co., 5 F. 2d 421 (5th Cir. 1925):

       If a bill states a cause of action entitling the plaintiff to equitable relief on any
       theory of the case, a court may grant it under a prayer for general relief,
       notwithstanding other specific relief may be mistakenly prayed for.

       Warnock has not located a case which holds that quantum meruit is not a separate

cause of action. But Mississippi cases do hold that unjust enrichment, the other “implied in

law” recovery like quantum meruit, is not a separate cause of action.

       . . . unjust enrichment is a measure of damages, not a separate cause of action.
       In Re: B. C. Rogers Poultry, Inc., 455 B.R. 524, 570 (2011), citing Coleman
       v. Conesco, Inc., 238 F. 2d 804, 813 (S.D. Miss. 2002), partially abrogated on
       other grounds by Sweeny v. Sherwin Williams Co., 304 F. Supp. 2d 868 (S.D.
       Miss. 2004).

       This Court has stated:

       The only distinction between quantum meruit and unjust enrichment is the

                                                3
     Case 3:17-cv-00160-HSO-JCG Document 226 Filed 01/31/19 Page 4 of 8



       measure of recovery. Estate of Johnson v. Adkins, 513 So. 2d 922, 926 (1987).
       Recovery under a quantum meruit theory “is measured by the reasonable value
       of materials or services rendered.” Id. Under unjust enrichment, the plaintiff
       receives “that to which [he] is equitably entitled.” Id.

       These contracts are not “illegal” contracts as CMU alleges. Response (ECF # 225),

p. 8. This Court has held the contracts unenforceable because not properly entered in the

CMU minutes, not “illegal.”2 CMU alleges that “Warnock has never pleaded as to what

services he claims to have actually provided.” Response (ECF # 225), p. 10. But Warnock

has clearly pled that it has not been compensated for services which Warnock performed as

fully described in the three contracts in question, Exhibits A, B and C to the Third Amended

Complaint.

     Miss. Code § 31-7-57(2) Applies to Services Rendered Pursuant to Contract

       Respectfully, Miss. Code § 31-7-57 (2) does apply to the services rendered by

Warnock. A “vendor” is defined as “a seller of goods or services.” Black’s Law Dictionary

(6th ed.), p. 1555 (emphasis added). The statute itself states that “any vendor who, in good

faith delivers commodities . . . or performs any services under a contract” shall be entitled

to recover the fair market value of same. (emphasis added)

                   There Is No “Unfair Prejudice” or “Undue Delay.”

       CMU alleges that this case been “unfairly prolonged at CMU’s expense for a great

length of time.” Response (ECF # 225), p. 12. But the only delay has been sought by CMU


       2
                See Jackson v. Sam Finley, Inc., 366 F. 2d 148 (5th Cir. 1966); Ace Pipe Cleaning
v. Hemphill Construction Co., Inc., 134 So. 3d 799 (Miss. 2014); Grand Control, LLC v. Capsco
Industries, Inc., 120 So. 3d 965 (Miss. 2013).

                                                4
     Case 3:17-cv-00160-HSO-JCG Document 226 Filed 01/31/19 Page 5 of 8



itself. CMU moved to stay discovery on June 23, 2017 (ECF # 27). It moved again to stay

discovery on March 23, 2018 (ECF # 128). And then CMU moved for continuance on

December 4, 2018 (ECF # 217). CMU complains about “unfair prejudice” and “undue

delay.” But CMU has cited not a single factor demonstrating prejudice which results from

a suit filed on March 9, 2017 proceeding to trial on October 7, 2019. Nor has there been

“undue delay.” CMU has served interrogatories (ECF # 41); two sets of requests for

production of documents (ECF # 42 and ECF # 52), and requests for admission (ECF # 53),

all of which have been fully responded to. CMU has taken six individual depositions (ECF

# 178, 179, 180, 181, 182, 193) and a 30(b)(6) deposition of Warnock Engineering, LLC

(ECF # 177). CMU had the benefit of participation in depositions of ten other individuals

(ECF # 158, 159, 160, 161, 162, 163, 165, 168, 191, 192). Since the Court granted

continuance by text order December 7, 2018, CMU has taken an additional deposition (ECF

# 223).

                             Request for Leave to Amend

      CMU argues that an amended pleading “is actually a request to restart this case for the

fifth time at CMU’s expense.” Response, p. 11. Prior to filing the Third Amended

Complaint on March 12, 2018 (ECF # 118), the litigation activity involved motion practice

and written discovery. The motion for leave to file the Third Amended Complaint was

unopposed (ECF # 115). Warnock does not believe that allowing an amendment to assert

the remedy of quantum meruit and Miss. Code § 31-7-57(2) could have a dilatory effect on



                                             5
     Case 3:17-cv-00160-HSO-JCG Document 226 Filed 01/31/19 Page 6 of 8



the trial. However, the importance of this issue to Warnock’s case is such that Warnock

would not oppose adjustments to the scheduling order, including trial date, which the Court

might deem appropriate.

       Warnock does believe that good cause exists to allow amendment. The clear purpose

of Miss. Code § 31-7-57(2) is to provide a remedy to a party which has performed services

under a contract where such a contractor is “in good faith” and “the contract was for an

object authorized by law “ and the party providing services “had no control of, participation

in, or actual knowledge of the error or failure” by the governing body.

       There is not a scintilla of evidence that Warnock did not operate in good faith in

performing utility services for CMU. Warnock reported at almost every CMU meeting on

the status and progress of projects assigned by CMU.

       CMU is a utility commission established pursuant to the provisions of Miss. Code §

21-27-13.   CMU is authorized to improve, construct, maintain, repair and operate

“waterworks system, water supply, sewage system, sewage disposal system, or any

combination thereof.” Miss. Code § 21-27-11(b). There is absolutely no doubt that the

foregoing is the business of CMU and that its contracts with Warnock were for that purpose.

       Each contract in question was available in full text to the members of the Board of

Commissioners prior to any action, and the minutes recited the adoption thereof, including

in some cases reference to “spread on the minutes.” Mr. Warnock was assured by the

attorney for CMU that his contracts had been properly placed in the minutes.



                                             6
     Case 3:17-cv-00160-HSO-JCG Document 226 Filed 01/31/19 Page 7 of 8



       Warnock provided original contracts in advance of a meeting, duly executed; secured

assurance from the Board attorney that the contracts were in the minutes; and a secretary to

the Board of Commissioners and staff attorney were to properly transcribe and record those

minutes. Warnock clearly had no control of or participation in any failure by the Board of

Commissioners to properly place contracts in its minutes.

                                       Conclusion

       Warnock respectfully requests that the Court reconsider its summary judgment denial

of claims advanced by Warnock on quantum meruit and Miss. Code § 37-7-57(2).

Alternatively, Warnock requests leave of court to amend the Complaint to allege those

claims.

       This the 31st day of January, 2019.

                                          Respectfully submitted,

                                          WARNOCK ENGINEERING, LLC
                                          and RUDOLPH M. WARNOCK, JR.


                                          BY: /s/ John G. Corlew
                                               JOHN G. CORLEW (MSB # 6526),
                                               Their Attorney




                                             7
     Case 3:17-cv-00160-HSO-JCG Document 226 Filed 01/31/19 Page 8 of 8




OF COUNSEL:

John G. Corlew (MSB # 6526)
CORLEW MUNFORD & SMITH PLLC
4450 Old Canton Road; Suite 111 (39211)
Post Office Box 16807
Jackson, MS 39236-6807
Telephone: 601-366-1106
Facsimile: 601-366-1052
jcorlew@cmslawyers.com

W. Thomas “Tad” McCraney, III
McCRANEY MONTAGNET QUIN NOBLE
602 Steed Road; Suite 200
Ridgeland, MS 39157
Telephone: 601-707-5725
tmccraney@mmqnlaw.com


                             CERTIFICATE OF SERVICE

       I, John G. Corlew, hereby certify that have this day caused a true and correct copy of

the foregoing to be filed through the Court’s ECF system, which has sent notice to all counsel

of record.

       DATED: January 31, 2019.

                                            /s/ John G. Corlew
                                           JOHN G. CORLEW




                                              8
